Citation Nr: 0215076	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral 
temporomandibular joint disability.

2.  Entitlement to a compensable evaluation for residuals of 
a scalp laceration.

3.  Entitlement to an evaluation in excess of 10 percent for 
headaches.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1987 to November 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Juan, Puerto Rico.  Jurisdiction over the 
veteran's claims file has since been transferred to the RO 
located in New York, New York.


REMAND

The veteran is seeking entitlement to a compensable rating 
for a scar residual to a laceration to his scalp, claiming 
such is disfiguring.  In that regard the Board notes that 
during the pendency of the veteran's appeal, the regulation 
governing the evaluation of disabilities of the skin was 
revised, effective August 30, 2002.  See 67 Fed. Reg. 49,590-
96 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002).  The revisions include changes 
affecting the evaluation of disfiguring scars on the face, 
head and neck, as well as changes affecting the evaluation 
assigned based on motion limitation, pain, or other 
functional limitations attributable to scarring.  

Because the above-cited law changed during the pendency of 
this appeal, the veteran is entitled to the application of 
the version of the regulations that is more favorable to him, 
although the new criteria may not be applied to the period 
prior to their effective date.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  
In this case, the veteran has not been notified of the 
changes in the regulation and has not been afforded any 
opportunity to present relevant argument.  The RO has not had 
an opportunity to consider the veteran's claim under the new 
criteria.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board addressing these matters 
in the first instance.  Moreover, additional development of 
the medical evidence is required as a result of the changes 
in the rating criteria, particularly since the veteran last 
underwent examination pertinent to his scar in March 1997.  

The Board also notes that the veteran has identified VA 
treatment and evaluation records dated January 23, 1997; May 
6, 1997; and August 25, 1997, which he states show treatment 
for incapacitating headaches and which he states document 
disfigurement due to his scalp scar.  Such VA records are not 
currently associated with the claims file.  

Finally, the veteran contends that as a result of in-service 
surgery to correct a pre-existing bilateral temporomandibular 
joint problems, his problems recurred and worsened instead of 
improving.  He argues that service connection is warranted 
for current residual symptoms such as pain and difficulty 
articulating and masticating.  Although the file contains 
evidence pertinent to in-service events and post-service 
manifestations, there is no medical opinion as to whether the 
in-service surgery or other incident of service resulted in 
aggravation of the veteran's bilateral temporomandibular 
joint problems.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
health care providers who possess records 
of treatment or evaluation for headaches, 
a scalp laceration scar and/or 
temporomandibular joint problems.  After 
securing any necessary authorization from 
the veteran, the RO should obtain 
identified records.  The RO should ensure 
that relevant records of contemporary VA 
treatment, to specifically include the 
reports of treatment on the dates 
identified by the veteran (January 23, 
1997; May 6, 1997; and August 25, 1997), 
are associated with the claims file.

2.  The RO should request the veteran to 
provide medical statements a) supporting 
his claim that current temporomandibular 
jaw problems represent a worsening of 
pre-service problems caused by the in-
service surgery; b) supporting his 
contention that his laceration scar on 
the scalp is disfiguring and results in 
functional impairment; and c) detailing 
the frequency, severity, resulting 
limitations and recommended course of 
treatment for headaches.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for an examination of the scar on 
his scalp.  The examiner is requested to 
state whether there is any visible or 
palpable tissue loss, identify the size 
and location of the scar, and state 
whether such is elevated or depressed on 
palpation, adherent to the underlying 
tissue, whether and over how much area of 
the skin is hypo-or hyper-pigmented, 
whether and over how much area the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.), and whether and over 
how much area the skin is indurated and 
inflexible.  The examiner should include 
a discussion as to any resulting 
restrictions on activities.  Unretouched 
photographs depicting the scar of the 
scalp should be taken and associated with 
the examination report.

4.  The RO should also schedule the 
veteran for examination by a physician 
with the appropriate expertise to 
determine the nature and severity of 
headaches.  The claims folder must be 
made available to the examiner for review 
before completion of the examination 
report.  Specifically, the examiner 
should determine whether the veteran has 
completely prostrating headaches and if 
so, the length and frequency of such 
episodes.  The examiner should provide an 
opinion concerning the impact of the 
service-connected headaches on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
provided.

5.  The RO should schedule the veteran 
for examination by a physician with the 
appropriate expertise to determine the 
etiology of any currently present 
temporomandibular joint disability.  The 
claims folder should be made available to 
the examiner for review before completion 
of the examination report.  The examiner 
is requested to provide an opinion with 
respect to each of the temporomandibular 
joints as to whether it is at least as 
likely as not that the disability 
existing prior to service chronically 
increased in severity during service and 
if so whether the increase was clearly 
and unmistakably due to natural progress.  
In providing such opinion the examiner 
should specifically discuss the pre-
service manifestations and identify the 
usual effects of the temporomandibular 
treatment/surgery performed in service, 
as compared with symptomatology shown 
thereafter and currently.  The rationale 
for all conclusions reached should be 
provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal, to 
include consideration of the new criteria 
for evaluating scarring.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  If 
the scalp scar remains at issue, the 
supplemental statement of the case should 
reflect consideration of the new and 
former criteria for evaluating skin 
disabilities and inform the veteran of 
the new criteria.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


